COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                              §
 JESSE CASTANUELA,
                                              §               No. 08-13-00040-CR
                        Appellant,
                                              §                   Appeal from
 v.
                                              §           Criminal District Court Four
 THE STATE OF TEXAS,
                                              §             of Tarrant County, Texas
                        Appellee.
                                              §                (TC # 1255123D)


                                      JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 21ST DAY OF AUGUST, 2014.



                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.